DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62891888, filed 08/26/2019.
Status of Claims
	Claims 1-4, 6, and 8-14 are pending.
	Claims 5, 7, and 15-29 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Implant System) and Species 2 (Figures 10-11D) without traverse on 11/17/2021.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Gray et al (Gray) US 10,034,768 B2.
Gray discloses the same invention being a medical implant system having a plurality of fixation members comprising threaded screws 32/36 and non-threaded anchors 132136 comprising a curved blade with an anchoring notch along its length (Figure 11), a receiving member body 10 comprising a plurality of cylindrical openings 62/64/66 having notches (indent shown at reference number 62 in Figure 8) for orienting and receiving any of the screws or anchors, an anchor system instrument comprising an inserter tools (5:10-16), a plurality of locking mechanism 44/46 connected to the body and movable with an instrument from an open position not covering an opening to a closed position covering the opening and preventing the screws from backing out.
In regards to claims 4 and 11, the body comprises a cage with a window permitting the use of ingrowth substances (shown best in Figures 1 and 2).
In regards to claim 5, the threads of the anchor screws of Gray are considered to be blades.
In regards to claim 8 the anchors and openings of Gray comprise corresponding flanges (rear head of anchor and initial curved recess of opening) that read upon the claimed tabs, which when mated provide the operator with visual confirmation that the anchor has been fully seated.
	In regards to claim 10, the tips of the anchors of Gray comprise a textured surface (shown best in Figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Tomoko et al (Tomoko) US 2008/0269756 A1.  
	Gray discloses the invention substantially as claimed being described above.  However, Gray does not disclose the complete set of tools used to deliver the implant system.
	Tomoko teaches the use of a full surgical instrument kit including awls, drivers, and inserters (Figure 3) in the same field of endeavor for the purpose of providing the surgeon with the ability to fully deploy the implant and anchors within a bone.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the kit of surgical tools disclosed by Tomoko with the system of Gray in order to provide all necessary tools and the implant in a single complete kit.  

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. The applicant’s arguments all focus on the amendments requiring both the anchors and screws.  These arguments are not persuasive because the prior art rejection has been modified to include the teachings of Gray which clearly discloses both threaded screws and non-threaded anchors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774